DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 10/25/2021. 
Claims 1-8 and 15-20 were withdrawn as being directed towards the non-elected invention are now canceled. 
Claims 21-34 are new. 
Claims 9 and 12-14 are currently amended. 
Claims 9-14 and 21-34 are currently pending examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-13 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 9-13 and 21-28 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 9 recites, in part, the limitations of […] seeding an original offer, based on campaign data […] initially seeded […], […] provides current location data of the initially seeded […], and wherein the campaign data specifies a specific geographic area, and specifies that the 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 9 recites the additional element(s) of “A system comprising: a processor; and a memory that stores executable instructions which, when executed by the processor, facilitate performance of operations that facilitate a user propagated search platform, the operations comprising:” “communicating with one or more mobile client devices”, “to an application program of”, and “[other] client device”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional 
Claims 10-11, 13, and 22-24 also recite limitations that are similar to the abstract ideas identified with respect to claim 9 (i.e., certain methods of organizing human activities and/or mental processes). Claims 10-11, 13, and 22-24 do not recite any additional elements other than those recited in claim 9. Therefore, for the same reasons set forth with respect to claim 9, claims 10-11, 13, and 22-24 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 12 and 21 also recites limitations that are similar to the abstract ideas identified with respect to claims 9 and/or 10 (i.e., certain methods of organizing human activities and/or mental processes). Claim 12 recites the additional elements of “a ranker”. Claim 21 recites the additional elements of ‘a propagation data structure”. However, for the same reasons set forth with respect to claims 9 and/or 10, claims 12 and 21 also does not integrate the judicial exception into a practical application or amount to significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.
Claim 25 recites, in part, the limitations […] seeding an offer based on campaign data; matching the first user […] to the offer based on the campaign data, the campaign data specifying that the offer is to move as a clone of the offer in conjunction with a current location of the first user […] for propagating the clone to a second user […]; tracking the clone, comprising maintaining information of the first user […] attached to the clone; and modifying the clone into a sticky clone that is associated with a location that does not move in conjunction with the current location of the first user […]. For the same reasons set forth with above with respect to claim 9, claim 24 also recite an abstract idea in Step 2A Prong 1. Claim 24 recites the additional elements of “A system, comprising: a processor; and a memory that stores executable instructions which, when executed by the processor, facilitate performance of operations that facilitate a user propagated search platform, the operations comprising”, “communicating from the user propagated search platform to a first user device”, and “device”. However, for the same reasons set forth with respect to claim 9, claim 25 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 26-27 also recite limitations that are similar to the abstract ideas identified with respect to claim 25 (i.e., certain methods of organizing human activities and/or mental processes). Claims 26-27 do not recite any additional elements other than those recited in claim 25. Therefore, for the same reasons set forth with respect to claim 25, claims 26-27 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 28 also recite limitations that are similar to the abstract ideas identified with respect to claim 25 (i.e., certain methods of organizing human activities and/or mental processes). Claim 28 recites the additional elements of “a ranker”. However, for the same reasons set forth with respect to claim 25, claim 28 also does not integrate the judicial exception into a practical application or amount to significantly more. 

Prior Art
The Examiner notes that after performing an updated search on the claims as currently amended, claims 9-14 and 21-34 currently overcome prior art. The closet prior art found to date are the following: 
Wilson (US 2013/0179264 A1) discloses the concept of seeding an offer to a user based on campaign data.
Breakey (US 2016/0267541 A1) discloses a search platform and an offer being in conjunction with a current location of a user device. 
Joshi et al. (US 2017/0068984 A1) discloses campaign data that specifies that the offer is to move as a clone. 
Klinger et al. (US 2009/0271289 A1) discloses the tracking of a clone offer. 
Xu et al. (US 2015/0264523 A1) discloses the concept of providing offers to consumers who are located within a dynamic geofence that changes based on the movement of a merchant such as a food truck. 

Allowable Subject Matter
Claims 13-14 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner notes that claim 13 is still rejected under 101 as explained above. 
Claims 25-28 are allowable over prior art but are rejected under 101 as explained above. 
Claims 31-34 are allowable over prior art and 101. 

Response to Arguments
Applicant's arguments filed 10/25/2020 have been fully considered but they are not persuasive. In the Remarks, Applicant argues:

Argument A: “Such communication cannot be practically performed in the human mind or by a human using a pen and paper. As another example, claim 9 recites, ‘increasing the reach of the campaign offer as the one or more other user devices clone and increase the geographic spread of the offer as the one or more other devices move’”. 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
“[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process.
With regard to the argument that the claims are patent-eligible because the claimed invention increases the reach of the campaign offer as the one or more other users clone and increase the geographic spread of the offer as one or more other users move, the Examiner respectfully disagrees. These limitations are part of the abstract idea as explained above. The claims are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea. Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the internet, here the claimed invention amounts to merely reciting the performance of a business practice along with the requirement to perform it on the internet. The claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SAM REFAI/Primary Examiner, Art Unit 3681